Citation Nr: 0816924	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  95-41 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of stab wound to the right chest.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1961 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's request 
for a rating in excess of 20 percent for service-connected 
residuals of stab wound to the right chest, status post 
pneumothorax, with recurrent musculoskeletal chest pain and 
pleural thickening at the right costophrenic angle.  

In April 1996 the veteran appeared and testified at an RO 
hearing in St. Petersburg, Florida.  The transcript of that 
hearing is of record.

In July 1997, June 2000, and August 2003, the Board remanded 
the claim for additional development.  In August 2005 the 
Board issued a decision denying the veteran's claim for a 
rating in excess of 20 percent for his service-connected 
right chest stab wound residuals.  The veteran appealed the 
Board's August 2005 decision to the Court of Appeals for 
Veterans' Claims (Court).  In April 2006 the parties moved 
for an Order vacating the Board' August 2005 decision and 
remanding the case for further development and 
readjudication.  In an Order dated in April 2006 the joint 
motion was granted.

In accordance with the Court's April 2006 Order the Board 
remanded the matter for further development, including the 
provision to the veteran of a C&P examination.  The veteran 
was duly scheduled for C&P examination on three separate 
occasions in 2007 but failed to keep any of his appointments.  

The Board notes that the record contains evidence (including 
Social Security disability award documents) which indicates 
that the veteran is unemployable due, at least in part, to 
service-connected disabilities in addition to the one 
currently on appeal.  The issue of total disability based on 
individual unemployability (TDIU) is thus inferred by the 
record.  However, the issue of TDIU has not been adjudicated.  
As the Board does not have jurisdiction over a TDIU claim 
where the claim involves service-connected disabilities that 
are not the subject of the appealed claim, the matter of the 
veteran's entitlement to TDIU is referred to the agency of 
original jurisdiction for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected right chest stab wound 
residuals disability is productive of adhesions at the right 
diaphragm and pleural thickening, but there is no competent 
probative evidence of moderate myocardial deficiency.

2.  Pulmonary function testing confirms that airways are 
restricted, but there is no evidence that any current 
interference with respiration and circulation is related to 
the veteran's right chest stab wound.

3.  The record contains no evidence of any disabling injuries 
of the right shoulder girdle muscles.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a stab wound to the right chest have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.55, 4.56, 4.73, Diagnostic Codes 5301-5304, 
4.97, Diagnostic Code 6818 (effective prior to October 7, 
1996) and Diagnostic Code 6843 (effective October 7, 1996, 
and thereafter).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in December 1981 the veteran was 
granted service connection under the provisions of Diagnostic 
Code 6810 for "status post stab wound to right chest with 
resolved pneumothorax, recurrent musculoskeletal chest pain 
and pleural thickening, right oosteophrenic angle" with an 
evaluation of 10 percent effective June 30, 1981.  This 
decision was not appealed.

In April 1990 the veteran submitted a claim for an increased 
rating for his service-connected right chest stab wound 
residuals disability.  In a rating decision dated in June 
1990 the RO denied the veteran's claim, and the veteran 
appealed.  Upon review in April 1991 the Board remanded the 
matter for additional development.  

In June 1992 the Board issued a decision in which it 
increased the rating for the veteran's service-connected 
right chest stab wound residuals disability from 10 percent 
to 20 percent under the provisions of Diagnostic Code 6818.  
See 38 C.F.R. § 4.97, 38 C.F.R. § Diagnostic Code 6818, as in 
effect prior to October 7, 1996.  That decision is final.  38 
C.F.R. § 20.1100.  

In March 1995 the veteran submitted a claim for a rating in 
excess of 20 percent for his service-connected right chest 
stab wound residuals disability.  In June 1995 the RO issued 
a rating decision denying the veteran's claim for a rating in 
excess of 20 percent.  The veteran has appealed.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

While the veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505, (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14.  However, for purposes of determining whether the 
appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The effective date of any rating assigned under revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Throughout the rating period on appeal, the veteran has been 
assigned a 20 percent evaluation for his service-connected 
right chest stab wound residuals disability under the 
provisions of Diagnostic Code 6818 (in effect prior to 
October 7, 1996) and, beginning October 7, 1996, under the 
provisions of Diagnostic Code 6843.  38 C.F.R. § 4.97.

Under Diagnostic Code 6818, a 20 percent rating was warranted 
for a moderate injury, with bullet or missile retained in 
lung, with pain or discomfort on exertion; or with scattered 
rales or some limitation of excursion of diaphragm or of 
lower chest expansion.  38 C.F.R. § 4.97, Diagnostic Code 
6818 (as in effect prior to October 7, 1996).  A 40 percent 
rating was warranted for a moderately-severe injury with 
chest pain and dyspnea on moderate exertion (exercise 
tolerance test), adhesions of diaphragm, with excursions 
restricted, moderate myocardial deficiency, and one or more 
of the following: thickened pleura, restricted expansion of 
lower chest, compensating contralateral emphysema, deformity 
of chest, scoliosis, and hemoptysis at intervals.  Id.  
Disability persists in penetrating chest wounds, with or 
without retained missile, in proportion to interference with 
respiration and circulation, which may become apparent after 
slight exertion or only under extra stress.  38 C.F.R. § 
4.97, Diagnostic Code 6818, Note 2 (as in effect prior to 
October 7, 1996).  Records of examination, both before and 
after exertion, controlled with fluoroscopic and proper blood 
pressure determination, are essential for proper evaluation 
of disability.  Id.

Effective October 7, 1996, the diagnostic codes and criteria 
for evaluating pleural cavity injuries were revised.  See 61 
Fed. Reg. 46720-46731 (1996).  Diagnostic Code 6818 was 
deleted, and the term "pleural cavity injury" was changed 
to "traumatic chest wall defect, pneumothorax, hernia, 
etc."  38 C.F.R. § 4.97, Diagnostic Code 6843.  Pleural 
cavity injuries and other disorders under Diagnostic Codes 
6840 through 6845 are now evaluated under a General Rating 
Formula for Restrictive Lung Disease according to the degree 
of impairment on pulmonary function tests.  38 C.F.R. § 4.97, 
Diagnostic Codes 6840 through 6845.  

Under the General Rating Formula for Restrictive Lung 
Disease, a 10 percent rating is warranted for FEV-1 of 71- to 
80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66- to 80-percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Codes 6840 through 6845.  A 30 percent rating is 
warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted.  Id.  A 60 percent rating is warranted for FEV-1 
of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Id.  A rating of 100 percent is 
warranted where the veteran demonstrates FEV-1 less than 40 -
percent predicted, or; FEV-1/FVC is less than 40 percent, or; 
DLCO (SB) is less than 40-percent predicted, or; maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure) is present, or; right 
ventricular hypertrophy is present, or; pulmonary 
hypertension (shown by echo or cardiac catheterization) is 
present, or; there are episodes of acute respiratory failure, 
or; the veteran requires oxygen therapy.  Id.  The pulmonary 
function testing is to be performed after optimum therapy, 
that is, after bronchodilation.  See 61 Fed. Reg. 46720, 
46723 (Sept. 5, 1996).  

In addition to the foregoing, both the former and current 
rating criteria provide that disabling injuries of shoulder 
girdle muscles (Groups I to IV) are to be rated separately 
and combined with ratings for respiratory involvement.  38 
C.F.R. § 4.97, Diagnostic Code 6818 (effective prior to 
October 7, 1996) and Diagnostic Code 6843 (effective October 
7, 1996, and thereafter).  

In May 1995 the veteran was accorded a compensation and 
pension (C&P) examination.  During the examination he 
complained of constant pain in the right side of his chest, 
which he said was worse with activity, and of shortness of 
breath after climbing a half a flight of stairs or walking 
more than 55 yards.  He also reported pain on deep breathing.  
A past history of mild restrictive disease was noted.  
Physical examination revealed small scars under the right 
nipple.  Breath sounds and percussion note were diminished 
over the lower half of the right lung field.  The examiner 
also observed that deeper inhalation caused "much pain."  
X-rays, which showed adhesions at the right diaphragm causing 
tenting of the diaphragm and obliteration of the costophrenic 
angle, were stable when compared to previous films.  
Pulmonary function testing found moderate obstructive disease 
with "no change after bronchodilators."  Diagnosis was 
"adhesions over the (R) lower hemithorax due to old stab 
wound."  VA medical record dated in June 1995 contains the 
comment "chest wall pain [secondary] to injury."  

Although the aforesaid evidence advises of right sided chest 
pain, shortness of breath on exertion, and adhesions over the 
right lower hemithorax, there was no evidence of moderate 
myocardial deficiency, so a rating of 40 percent under the 
provisions of Diagnostic Code 6818 was not warranted.  
Moreover, while Diagnostic Code 6818 was replaced by 
Diagnostic Code 6843 while this appeal was pending, the new 
regulation does not provide for retroactive application.  See 
VAOPGCPREC 7-2003 (statutes and regulations generally do not 
operate retroactively unless their language requires that 
result).  Accordingly, evaluation of this evidence under the 
provisions of Diagnostic Codes 6840 through 6845 (effective 
October 7, 1996) is not warranted.  Evaluation under the 
provisions of Diagnostic Codes 5301-5304 was also considered; 
however, the record contains no evidence of any disabling 
injury to the shoulder girdle muscles.  38 C.F.R. §§ 4.97, 
4.73, Diagnostic Codes 5301-5304.

In March 1998 the veteran was accorded another C&P 
examination.  During the examination he complained of 
shortness of breath upon walking 1/4 mile or when after over-
exerting himself, such as when clearing land.  He also 
complained of constant chest pain that was severe at times.  
He reported  that he had smoked a pack of cigarettes per day 
for the last 35 years.  He stated that he had been on 
inhalers in the past, but said that he was not currently 
using an inhaler.  

Chest x-rays taken pursuant to the March 1998 examination 
revealed pleural thickening at the right lung base with 
slight elevation of the right hemidiaphragm.  According to 
the radiologist, there were no significant changes since July 
1997.  Pulmonary function testing found FEV-1 of 40%, and the 
ratio of FEV1/FVC of 62% (both values post-bronchodilator).  
According to the pulmonary function test provider, these 
results were indicative of mild obstructive ventilatory 
impairment with a bronchoconstrictor response to 
bronchodilator administration.  

Physical examination revealed a 2.5 centimeter (cm.) 
posterior right chest scar, and a 3 cm. anterior chest scar.  
Both scars were well-healed and nontender.  Diagnoses were 
stab wound to the right chest with hemopneumothorax and 
chronic pleuritic pain, and chronic obstructive pulmonary 
disease (COPD).  

As there is no evidence of moderate myocardial deficiency, a 
rating of 40 percent under the provisions of Diagnostic Code 
6818 is not warranted.  There is also no evidence of any 
disabling injury to the shoulder girdle muscles, so a rating 
under the provisions of Diagnostic Codes 5301-5304 is not 
warranted.  Moreover, despite  an FEV-1 of 40 and FEV1/FVC of 
62%, there is no evidence that the veteran's nonservice-
connected COPD stemmed from his service-connected right chest 
stab wound disability.  Indeed, the following evidence 
absolutely dispels such a notion.

VA treatment records dated in January 2002 document a few 
complaints of fleeting, left sided, chest pain, and inform 
that the veteran denied any shortness of breath, dyspnea, 
cough, hemoptysis, or other symptomatology.  

In August 2002 the veteran was accorded yet another C&P 
examination.  During the examination he reported mild 
exertional dyspnea upon ambulation in excess of four to five 
average blocks at average speed on level ground; chronic 
cough productive of small amounts of mucoid sputum without 
hemoptysis; and mild asthmatic wheezing, especially 
nocturnally and upon arising in the morning.  He also gave a 
history of smoking a pack of cigarettes per day for over 
forty years.  

Pulmonary function testing done pursuant to the August 2002 
C&P examination found FEV-1 of 53%, and contained diagnoses 
of moderate obstructive airways disease, and mild 
neuromuscular disease.  Ratio of FEV-1 to FVC was 89% of 
predicted (both values post-bronchodilator).  

Physical examination found well-healed stab wound and 
thoracotomy scars without significant residual symptoms 
pertaining to the scars.  There was mild residual chest wall 
musculoskeletal pain and right pleuritic chest pain with deep 
coughing, deep breathing, and sneezing, but the examiner 
noted that the veteran was not on any bronchodilator therapy, 
IPPB (intermittent positive pressure breathing) or home 
oxygen therapy.  Diagnoses were as follows:

1.  Status post stab wound to right 
chest with right hemopneumothorax and 
status post right thoracostomy.

2.  Chronic bronchitis with chronic 
obstructive pulmonary disease due to 
smoking.

The examiner added that "veteran's current pulmonary 
symptoms are mainly due to chronic bronchitis and COPD rather 
than residuals of stab wound of right chest with 
pnuemothorax."  

In October 2002, the RO requested that the examiner specify 
what part of the veteran's lung disease is being caused by 
the pleural thickening from his service-connected stab wound, 
and what part is being caused by his smoking.  

In a November 2002  addendum dated in the examiner averred as 
follows:

I have reviewed the C-file and my 
previous CRP examination of 08/08/02.  
It is my professional opinion that 
residuals of stab wound to right chest 
involved right lower lung fields only 
and that smoking has resulted in diffuse 
lung disease due to chronic bronchitis 
with COPD.  

Routine physical examinations from January 2002 to November 
2006 found chest and lungs to be clear, and the heart 
regular, with no murmur or carotid bruits.  

As stated before, the record includes a few complaints of 
chest pain.  Radiology testing also confirms the presence of 
adhesions at the right diaphragm and pleural thickening.  
However, the criteria for a rating in excess of 20 percent 
under the provisions of Diagnostic Code 6818 are not met 
since is no evidence of any myocardial deficiency.  See 38 
C.F.R. § 4.97, Diagnostic Code 6818 (as in effect prior to 
October 7, 1996.  In that regard the Board notes that the 
veteran himself has attributed his chest pain to "gas," 
stating that his pain resolves after voiding.  See, e.g., VA 
Ambulatory/Outpatient Care Note dated November 4, 2002.  The 
Board also notes that the veteran has been diagnosed with 
chronic bronchitis and COPD which, according to the September 
2002 examiner, is due to his smoking.  There is no competent 
probative evidence to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (While the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where, as here, the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion).  In fact, the 
examiner's conclusion is consistent with the many notations 
in the medical evidence, which chronicle a long history (over 
40 years) of heavy (one pack per day) tobacco smoking.  Based 
on the evidence of record, the criteria for a rating in 
excess of 20 percent under Diagnostic Code 6818 have not been 
met.  

Similarly, the Board finds that an increased rating is not 
warranted under Diagnostic Code 6843.  Although pulmonary 
function testing indicates that the veteran has diffuse lung 
disease, the analysis in the preceding paragraph is 
applicable.  Briefly stated, the veteran is shown to have 
bronchitis and COPD productive of significant respiratory 
impairment.  However, service connection is not in effect for 
these disorders.  Indeed, the only pathology shown to be 
associated with his stab wound are adhesions at the right 
diaphragm and pleural thickening.  The evidence does not show 
that these residuals are productive of impairment in 
respiration and/or circulation such that the criteria for a 
rating in excess of 20 percent have been met.  See 38 C.F.R. 
§ 4.97.  

In reaching this conclusion, the Board has considered the 
representative's May 2003 argument that an increased rating 
is warranted based on Mittleider v. West, 11 Vet. App. 181 
(1998).  In Mittleider, the Court found that when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor, and that such signs and 
symptoms be attributed to the service-connected condition.  
However, as previously stated, the record contains competent 
probative evidence which shows that the veteran's lung 
disease is due to smoking; not his stab wound, and there is 
no competent probative evidence to the contrary.  The Board 
thus finds that the preponderance of the evidence is against 
the claim.  38 C.F.R. § 3.102.  Accordingly, the veteran's 
request for a rating in excess of 20 percent for his service-
connected residuals of stab wound to the right chest, status 
post pneumothorax, with recurrent musculoskeletal chest pain 
and pleural thickening at the right costophrenic angle must 
be denied.  

The Board has also considered whether a separate, compensable 
rating would be warranted for a scar or scars.  Under 38 
C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (as in effect 
prior to August 30, 2002), a 10 percent evaluation was 
warranted for superficial, poorly nourished scars with 
repeated ulceration, or scars which are shown to painful and 
tender on objective demonstration.  Under the current 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 
percent evaluation is warranted for superficial scars that 
are painful on examination.  In this case, there is no 
evidence to show that the veteran has compensable 
manifestations of a chest wound scar.  See e.g., August 2002 
C&P examination report.  Based on the evidence of record, the 
assignment of a separate 10 percent evaluation for a chest 
wound scar is not warranted.  

In addition to the foregoing, this matter was remanded in 
December 2006 (pursuant to an April 2006 Joint Motion) for 
provision to the veteran of a C&P examination in order to 
ascertain whether his service-connected right chest stab 
wound residuals included any muscle damage.  An appointment 
was duly scheduled for January 10, 2007, but the veteran did 
not show.  He said that he never received his appointment 
letter.  He later admitted that he did get something from VA, 
but could not remember what it was.  He was then re-scheduled 
for examination to be done January 26, 2007.  Although he did 
show up on the 26th he was 2 1/2 hours late for the 
appointment; consequently, the examiner had already left.  
The RO reports that the veteran said that he was late because 
1) he had gotten up late; 2) he had to take his dog outside 
and the dog took its time doing its business; and 3) his 
sister made him late.  He was re-scheduled for examination to 
be done February 16, 2007.  According to the RO, the veteran 
was physically handed a copy of his February 16th appointment 
letter, and a copy was also mailed to him.  The RO adds that 
the veteran was warned that he would not be re-scheduled if 
he failed to keep the February 16, 2007, appointment.  
Unfortunately, the veteran failed to keep his scheduled 
appointment, and has proffered no reason for missing his 
appointment.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

The evidence shows that VA has not fully met the notice and 
duty to assist provisions of the VCAA.  While the RO sent 
letters dated in January and February 2004 and December 2006, 
they did not fully inform the veteran of the criteria 
required for an increased rating and for a separate rating to 
be assigned for disabling injury to the shoulder girdle 
muscles.  

Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The Board notes that the veteran has argued that a 
higher evaluation for his right chest stab wound disability 
was warranted and requested, through counsel, that other 
applicable rating criteria be considered.  Upon receipt of 
the veteran's request for an increased rating he was accorded 
numerous C&P examinations; the reports of which are of 
record.  He was provided with applicable rating criteria in 
the August 1995 statement of the case and in supplemental 
statements of the case dated in June 1998 and March 2003.  
Moreover, his counsel propounded other relevant rating 
criteria in a motion before the Court of Appeals for 
Veterans' Claims, and the matter was consequently remanded to 
VA for consideration of those Diagnostic Codes.  Based on the 
various exchanges between the veteran and VA with regard to 
his claim for an increased rating and applicable rating 
criteria, the veteran is reasonably expected to understand 
the types of evidence that would support his claim for a 
higher rating.  

Regarding the duty to assist, treatment records have been 
obtained and made a part of the file.  The veteran requested 
and was accorded a local RO hearing; the transcript of which 
is of record.  He was also accorded C&P examinations in May 
1995, March 1998, and August 2002; the reports of which are 
of record.  In addition, he was scheduled on three separate 
occasions in 2007 pursuant to a joint motion for further C&P 
examination, but failed to keep these appointment or provide 
good cause for missing his appointments.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for service-connected 
residuals of stab wound to the right chest, status post 
pneumothorax, with recurrent musculoskeletal chest pain and 
pleural thickening at the right costophrenic angle, is 
denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


